Citation Nr: 0906663	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a rash on the entire 
body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following a Board remand issued in July 2003.  This 
matter was originally on appeal from a rating decision dated 
in February 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the July 2003 Board remand the RO was 
instructed to schedule a VA dermatology examination for the 
Veteran to ascertain the nature and extent of the Veteran's 
skin rash.  The examiner was requested to provide an opinion 
on whether it is at least as likely as not that any skin 
disability found on examination was the result or a disease 
or injury in service or otherwise attributable to service.  
The examiner listed the Veteran's current skin disorders; 
however, he did not provide an opinion on whether the 
Veteran's skin condition is at least as likely as not 
etiologically related to service.   

In addition, the Board remand noted that the Veteran had not 
been informed of all of the assistance and notification 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board requested the RO to ensure that the new 
notification requirements and development procedures are 
fully complied with and satisfied.  However, the Veteran's 
file does not show that the RO provided any additional notice 
to the Veteran regarding the requirements under VCAA.  

Based on the foregoing, the Board finds that additional 
development is necessary in accordance with the Board's 
previous remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

In addition, the Board observes that the Veteran's original 
VA claims folder, including his service treatment records, 
was misplaced apparently during the remand process.  The 
claims folder currently before the Board is a rebuilt file.  

It appears that the Veteran was not formally notified of the 
lost file, nor specifically asked to submit any copies of 
service medical records in his possession or any other 
documentation associated with his original claim, such as 
letters sent to him by VA or any service organization 
representative he may have had at the time.  Due to the 
heightened duty to notify in a case where records are lost, 
the Board finds that specific notice to the Veteran to 
provide any documents pertaining to his claim, including 
those noted above, should be requested. 

Accordingly, the case is REMANDED for the following action:

1.	If, after making reasonable efforts to 
obtain the service medical records and 
original claims file, the RO is unable 
to secure the records, the RO must 
notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  For any 
unavailable U.S. Government records, 
the RO must indicate in writing that 
further attempts to locate or obtain 
such records would be futile.  

The RO should specifically request the 
assistance of the Veteran and his 
representative in obtaining any 
relevant medical records or other 
documents pertaining to the claim that 
the Veteran and/or his representative 
may have in their possession or of 
which they are aware.  The Veteran 
should also be advised that he may 
submit or identify any evidence which 
might be relevant to assist him in 
establishing his claim, to include 
copies of service medical records, post 
service medical opinions or records, 
lay statements, original rating 
decision(s), notice letter(s) to the 
Veteran of those decision(s), or any 
other evidence that shows a 
relationship between the claimed 
disorder and his military service, to 
include identification of any in 
service hospitalizations as well as 
evidence of an in-service diagnosis of 
a skin disorder.  

2.	The RO should also provide notice to 
the Veteran with a VCAA notice letter 
for the issue of entitlement to service 
connection for a skin rash on the 
entire body.  This notice should be 
issued in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. § 
3.159, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
The Veteran must be apprised of what 
the evidence must show to support the 
claim for service connection and the 
division of responsibility between him 
and VA in obtaining such evidence.  The 
Veteran should also be provided an 
explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective 
date, per Dingess.

3.	The RO should arrange for the Veteran 
to receive a VA dermatology examination 
in order to determine the nature and 
etiology of the Veteran's skin 
disorder.  The RO should provide the 
Veteran's claims file to the examiner 
for review in conjunction with the 
examination.  The examiner should 
advance an opinion as to whether any 
skin disorder found on examination is 
at least as likely as not (i.e., a 50 
percent or greater probability) related 
to any disease or injury in service or 
otherwise etiologically related to 
service.  The examiner should provide a 
complete rationale for any conclusions 
reached.   

4.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a rash on the entire 
body, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




